Citation Nr: 9924134	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  91-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral leg pain.

Entitlement to a rating in excess of 10 percent for low back 
pain.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1986 to October 
1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in 
May 1990 that denied service connection for bilateral leg 
pain.

The service connection issue was remanded by the Board for 
further development in 1991, 1992, 1993, and 1997.  It has 
now been returned to the Board for completion of appellate 
consideration.

The issue of entitlement to a rating in excess of 10 percent 
for low back pain will be addressed in the Remand immediately 
following this decision.


FINDINGS OF FACT

1.  The claim for service connection for bilateral leg pain 
is not accompanied by any medical evidence to support the 
claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral leg pain is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical records of treatment during service show that the 
veteran had some decreased sensation in the extremities 
during an examination for back pain in October 1986.  Other 
records dated in October 1986 show that the veteran 
complained of numbness, pain, and tingling radiating down his 
left leg.  In February 1987, the veteran complained of 
numbness in his right foot, and stated that it did not 
radiate into his leg.  Records dated in February 1987 also 
show that the veteran complained of back pain that ran half 
way down his left thigh.  Treatment records dated in January 
1989 show that the veteran was diagnosed with sacralization 
of L-5 and mechanical low back pain, and continued to report 
pain radiating down into his left leg, as well as pain that 
radiated into his right leg.  The veteran continued to report 
pain radiating from his back to his lower extremities in 
April, May, and June 1989.  Treatment records dated in July 
1989 also noted complaints of pain alternating between the 
veteran's right and left legs, and his report that this pain 
was independent of back pain.

A service Medical Board Report dated in August 1989 included 
a diagnosis of mechanical low back pain, and that a motor 
examination for the bilateral lower extremities was 5 out of 
5, right equal to left.  Sensation was intact to light touch 
and pin prick, and deep tendon reflexes were 2+ and equal 
bilaterally.  The veteran's toes were down going, there was 
no clonus, and there were no tension signs in either of the 
lower extremities.

After service, A VA neurologic examination in August 1991 
found strength and tone to be essentially normal in the lower 
extremities.  Deep tendon reflexes were +1/4 bilaterally, and 
sensory examination was unremarkable to light touch, 
pinprick, vibratory sense, and temperature.  An orthopedic 
examination found that supine straight leg raising was 
negative for reproduction of radicular pain.  The veteran 
could perform a satisfactory heel and toe walk, full squat 
and rise again, and reflexes and sensation were intact.

A report of electromyographic (EMG) findings, and nerve 
conduction study, dated in June 1992 found the EMG of both 
lower extremities to be normal.  Nerve conductions were also 
described as normal except for a delay in conduction in the 
left peroneal nerve across the knee.  These findings were 
found to suggest possible left peroneal neuropathy.

A subsequent EMG in March 1993 noted that both lower 
extremities were essentially normal except for some large 
polyphasic units in the left tibialis muscle.  Nerve 
conductions were also described as essentially normal.  The 
report also stated that the findings suggested possible 
chronic radiculopathy or chronic neuropathy.

A March 1993 letter written by Russell C. Packard, M.D., 
F.A.C.P., who conducted the neurologic examinations of the 
veteran in August 1991, June 1992, and March 1993, found that 
strength, tone, and coordination in the lower extremities was 
normal.  Dr. Packard noted that there "d[id] not appear to 
be any significant disability involving the lower 
extremities."  Dr. Packard also noted that there were some 
large polyphasic units in the left peroneal muscle, 
consistent with possible chronic neuropathy or radiculopathy, 
and that no active denervation was noted.

Another report of an EMG and nerve conduction study dated in 
February 1999 noted that the lower extremities were 
essentially normal.

A letter from Dr. Packard dated in February 1999 noted the 
veteran's report that his legs "don't bother [him] that 
much."  The veteran stated that there was some radiation of 
pain from the low back into the left hip and leg that seemed 
to be more prominent during physical activity while in 
service.  A physical examination found strength and tone in 
the lower extremities to be normal, and a sensory examination 
was unremarkable.  Deep tendon reflexes were +1/4 
bilaterally, and no evidence of lower extremity radiculopathy 
or neuropathy was found on examination.  Dr. Packard noted 
that EMG and nerve conduction studies of both lower 
extremities were essentially normal, and stated that "It is 
the opinion of this examiner that there is no significant leg 
disability present.  I do not find enough lower extremity 
disorder to clearly associate it with the service connected 
low back disorder."

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a claim must 
be accompanied by supportive evidence and that such evidence 
"must justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  In order for a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical, or in some circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability (including through presumptions that certain 
diseases manifesting themselves within certain prescribed 
periods of time are related to service).  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran's service medical records include several 
notations concerning pain and numbness in his legs or lower 
extremities.  However, the medical evidence since service, 
including an EMG and nerve conduction study in February 1999, 
do not indicate the presence of any current bilateral leg 
disability.  Dr. Packard, in his letter dated in February 
1999, specifically stated his opinion that there was no 
significant leg disability present.

The veteran has stated in his June 1990 notice of 
disagreement, and his form 9 received in April 1991, that 
pain from his back radiates into his legs.  These assertions 
were noted by the Board in previous Remands for further 
development, which directed the RO to develop the claim for 
service connection as secondary to the veteran's service 
connected back disorder.  An opinion from Dr. Packard dated 
in February 1999 specifically addressed the most recent 
clinical findings concerning the veteran's legs, and any 
connection that a leg disability might have to the veteran's 
back.  Dr. Packard stated that he "d[id] not find enough 
lower extremity disorder to clearly associate it with the 
service connected low back disorder."

The veteran asserts that he has bilateral leg problems, which 
he attributes to his back disorder.  Although the veteran's 
statements and testimony must be accepted as true for 
determining whether his claim is well grounded, his opinion 
that any current leg problems are related to service, or to 
his service connected back low back pain, is entitled to no 
probative weight because as a layperson he is not competent 
to offer such an opinion.  Espiritu.  Medical evidence 
regarding medical diagnosis and etiology is required.  In 
this case, there is no medical evidence showing that the 
veteran has a leg disability which can be connected to 
service or to his service connected low back pain.

Because the record does not contain any medical evidence of a 
current disability, or any connection between such a 
disability and service or the veteran's service connected low 
back pain, the claim must be denied as not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for bilateral leg pain is denied.


REMAND

The Board notes that in a form 9, received in April 1991, the 
veteran expressed disagreement with the May 1990 rating 
decision that awarded service connection and a 10 percent 
rating for low back pain.  The issue of the proper evaluation 
for the veteran's low back pain was referred to the RO in the 
Board's Remands dated in January 1993 and August 1997.  The 
Board notes that no further action has been taken on this 
issue by the RO.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.

Therefore, this issue is REMANDED for the following 
additional actions:

The RO should furnish the veteran with a 
Statement of the Case concerning the 
issue of whether he is entitled to a 
rating in excess of the 10 percent rating 
assigned by rating action in 1990.  Any 
additional evidentiary development deemed 
appropriate should be undertaken by the 
RO.  The veteran should be notified of 
his right to perfect an appeal by filing 
a substantive appeal. If he perfects an 
appeal, the, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

